EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 06 April 2021, a proposed amendment in condition for allowance was discussed with Mr. Stephen Soffen, Applicants’ representative, in a telephone interview. Authorization for this examiner’s amendment was given by email from Mr. Soffen on 07 April 2021.

The application has been amended as follows: 
        Claims 1, 3-6, 8, 10-14 and 18 have been amended.
        Claim 2 has been cancelled, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 06 January 2021.

(Currently amended)  A process for the preparation of one or more C4 oxygenate compounds of the formula C4H8O4  from a composition comprising C1-3 oxygenate compounds,  the C4 oxygenate compounds selected from one or more of the group consisting of threose, erythrose and erythrulose, wherein the composition comprising C1-3 oxygenate compounds comprises glycolaldehyde and wherein the C4 oxygenates are selectively formed from glycolaldehyde in the presence of a solvent and a crystalline microporous material comprising a zeotype material comprising a metal selected from one or more of the group consisting of zirconium, aluminum, tin or titanium and having a wherein the C4 oxygenate compounds do not further react to form oxygenate compounds with a greater number of carbon atoms. 
(Canceled).
3.  (Currently amended) [[A]] The process according to claim 1, wherein the composition comprising C1-3 oxygenate compounds further comprises one or more compounds selected from the group consisting of formaldehyde, 
4. (Currently amended) in line 1, replace “A process” with “The process”.
5. (Currently amended) in line 1, replace “A process” with “The process”.
6. (Currently amended) in line 1, replace “A process” with “The process”.
8. (Currently amended) in line 1, replace “A process” with “The process”.
10. (Currently amended) in line 1, replace “A process” with “The process”.
11. (Currently amended) in line 1, replace “A process” with “The process”.
12. (Currently amended) in line 1, replace “A process” with “The process”.
13. (Currently amended) in line 1, replace “A process” with “The process”.
14. (Currently amended) in line 1, replace “A process” with “The process”.
18. (Currently amended) in line 1, replace “A process” with “The process”.





DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 2 has been canceled.  Claim(s) 1, 3-6, 8, 10-14 and 18 have been amended.  Claim(s) 1, 3-6, 8, 10-14 and 18 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 06 January 2021 and the Examiner’s Amendment, with respect to the rejection of claims 1-6, 8, 10, 12, 13 and 18 under 35 U.S.C. § 103(a) as being unpatentable over Holm et al. in view of Lew et al. and Guo et al.; the rejection of claims 1-6, 8, 10-14 and 18 under 35 U.S.C. §103 as being unpatentable over Holm et al., Lew et al., Guo et al., and further in view of Fleche et al., has been fully considered and is persuasive because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
Independent claim 1 has been amended to recite the preparation of one or more C4 oxygenate compounds selected from one or more of the group consisting of threose, erythrose and erythrulose. The claim has been further amended to recite “wherein the C4 oxygenate compounds do not further react to form oxygenate compounds with a greater number of carbon atoms”. 
The closest prior art is Holm et al. (of record) which teach the use of Sn-Beta to convert sugars (pentose or hexose) into methyl lactate (a C4H8O3 compound) and methyl vinyl glycolate (a C5H8O3, i.e. greater than 4 carbon atoms). While Holm et al. acknowledge this happens via tetroses including erythrose (a C4H8O4), the tetrose is an intermediate that will react in the presence of Sn-BEA to form methyl vinyl 
From the teaching of Holm et al., one having ordinary skill in the art would not have expected the C4 oxygenate compound to “not further react to form oxygenate compounds with a greater number of carbon atoms”. Thus, the instant claims are non-obvious over the teachings of Holm et al. 
	The rejection is hereby withdrawn.

Conclusion
Accordingly, the Examiner’s amendment is sufficient to place the application in condition for allowance.
Accordingly, claims 1, 3-6, 8, 10-14 and 18 (renumbered 1-12) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623